DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: its is noted that McCarty and Cheng teach that it was known to detect recording conflicts and record programs that have a higher rated priority than the other conflicting program. Additionally, Hasegawa teaches that it was known in the art to automatically record broadcast programs by comparing keywords in a keyword table with program specifying information stored in the program information table. However, the prior art fails to teach or suggest “A method of resolving recording conflicts, the method comprising: receiving a first request to record a first media asset that is scheduled to be transmitted at a first time; receiving a second request to record a second media asset that is scheduled to be transmitted at the first time; at the first time, receiving a first transmission, the first transmission including a media asset; obtaining a sample of the media asset included in the received first transmission; comparing the sample of the media asset included in the received first transmission with content associated with the first media asset to determine whether the sample of the media asset included in the received first transmission matches the content associated with the first media asset; and in response to determining that the sample of the media asset included in the received first transmission does not match the content associated with the first media asset, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (US Pub. 2003/0204848) discloses managing record events. 
McCarty et al. (US Pub. 2018/0132001) discloses a system for adjusting the priority of media assets scheduled to be recorded.	
	Hasegawa (US Pub. 2006/0078299) discloses automatic broadcast program recorder. 
	Clayton et al. (US Pub. 2010/0080530) discloses handling of recording clashes which are not known when user creates recording request. 
	Bumgardner et al. (US Pub. 2008/0276284) discloses a system for recording overlapping media content during scheduling conflicts.
	Kummer (US Pub. 2010/0158477) discloses a method for resolving recording conflicts of a digital video recorder. 
	Stathacopoulos (US Pub. 2020/0014973) discloses a system for recording media assets.

	Gustafson (US Pub. 2009/0220208) discloses resolving recording conflicts.
	Casagrande (US Pub. 2016/0309227) discloses real-time recording timer adjustments and related methods.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 11, 2022